Citation Nr: 0931622	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-03 398	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of left leg varicose veins, left lower extremity 
with severe peripheral venous insufficiency.

REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted the Veteran's claim 
for service connection for varicose veins, left lower 
extremity with severe peripheral venous insufficiency and 
assigned an initial 10 percent rating, retroactively 
effective from May 26, 2006.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  Jurisdiction over his claim was 
subsequently transferred to the RO in St. Petersburg, 
Florida, and that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1994 to March 1995 and from April 1997 to April 
2003.

2.	On July 21, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On July 21, 2009, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
Veteran's representative that the Veteran was satisfied with 
the recent grants of a total disability rating based upon 
unemployability of the individual (TDIU) and service 
connection for posttraumatic stress disorder (PTSD), and as 
such wished to withdraw all other pending appeals.  
Consequently, the Veteran is deemed to have withdrawn his 
remaining appeal regarding an initial rating higher than 10 
percent for residuals of left leg varicose veins, left lower 
extremity with severe peripheral venous insufficiency.

Therefore, the appeal regarding this issue is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.

ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


